Citation Nr: 0817364	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  99-23 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected degenerative disc disease of 
the cervical spine.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected degenerative disc disease of 
the lumbar spine.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from February 1954 to February 
1956.  

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The veteran testified at a personal hearing at the RO before 
the undersigned Veterans Law Judge in September 2004.  

This case was previously before the Board in December 2004, 
at which time the Board assigned a staged, greater initial 
rating for pes planus.  The remaining issues, as listed 
above, were remanded for further development of the record.  

As discussed below, this appeal is again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In March 2008, after the case had been returned to the Board 
in February 2008, additional evidence was received from the 
veteran's representative that is pertinent to the issues on 
appeal.  While the veteran's representative waived RO review, 
the veteran stated that his disabilities had worsened and he 
is no longer able to work.

Accordingly, another VA compensation examination should be 
obtained in regard to the current status of the service-
connected spinal disabilities.  

Further, in a recent decision by the United States Court of 
Appeals for Veterans Claims (Court), in the case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), it was held that, 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The record does not 
reflect that the veteran has received Vazquez-compliant 
notice.  

Accordingly, although the Board regrets having to do so once 
more, the case is again REMANDED for the following actions:

1.  Provide the veteran with notice 
complying with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Specifically, 
notify him that, to substantiate his 
claims, he should provide medical or lay 
evidence demonstrating that the 
disabilities at issue are worse or more 
severe than currently rated, and the 
effect that the disabilities have on his 
employment and daily life.  

2.  Ask the veteran to furnish the names 
and addresses of all health care 
providers who have treated him for his 
cervical spine and lumbar spine 
disabilities, and, after obtaining any 
needed signed releases, request copies of 
treatment reports not already of record 
from each provider.  

3.  Then, schedule the veteran for 
orthopedic and neurological examinations 
to determine the current extent and 
severity of his service-connected 
degenerative disc disease of the cervical 
spine and degenerative disc disease of 
the lumbar spine.  The claims file should 
be reviewed by each examiner, in 
particular, the January 2008 reports by a 
private physician.  The examiners' 
reports should describe in detail all 
pertinent clinical findings and 
manifestations, to include the frequency 
of any incapacitating episodes and range 
of motion testing, with notation of the 
point at which pain begins, if any.  Each 
examiner should comment on the effect the 
veteran's service-connected disabilities, 
including pes planus, have on his daily 
life and on his employability.  All 
opinions should be supported by adequate 
rationale.  

4.  After the requested development has 
been completed, readjudicate the claims 
for increased ratings for the veteran's 
degenerative disc disease of the cervical 
spine and degenerative disc disease of 
the lumbar spine, and his claim for a 
total disability rating based on 
individual unemployability, considering 
all evidence added to the file since the 
October 2007 SSOC, including the January 
2008 reports by a private physician.  If 
the claims are not granted to the 
veteran's satisfaction, provide him and 
his accredited representative with an 
SSOC and give them an opportunity to 
respond before returning the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



